Andrew G. Patel
Attorney-at-Law
80 Broad Street, Suite 1900
New York, New York 10004
apatel@apatellaw.com
Fax: 646304-6604                                              Telephone 212-349-0230

By ECF and Email

                                     March 8, 2020



Honorable Raymond J. Dearie
United States Judge
Eastern District of New York
United States Courthouse
225 Cadman Plaza
Brooklyn, NY 11201

                               Re:   United States v. Anthony Zottola
                                     18-609 (S2) (RJD)

Dear Judge Dearie:

      This letter is respectfully submitted to provide Your Honor with
additional information and is offered in support of the March 5, 2020
application to either release Mr. Zottola on bail or to transfer him to the
Westchester County Jail (see document 587) which houses federal pretrial
prisoners. This letter is limited to describing the conditions in the
Metropolitan Correctional Center [MCC] that make it impossible for Mr.
Zottola to have confidential meetings with his counsel.

      As I am sure Your Honor knows, the MCC has been on “lockdown” for
eleven days. Limited legal visits were restored on a unit by unit basis at the
end of last week. No family visits have been permitted since the lockdown
began. On Saturday, March 7, 2020, at 8:54 PM, I received an email from
Deirdre D. von Dornum which indicated that Mr. Zottola was on the list of
inmates who could have legal visits on Sunday, March 8, 2020.

       On Sunday, I arrived at the MCC and was escorted, not to the legal
visiting area on the 3rd floor, but to the area for social/family visits on a
different floor. There was another attorney waiting to meet a client in the
Honorable Raymond J. Dearie
United States District Judge
United States v. Anthony Zottola
March 8, 2020
Page 2


same relatively small room. Mr. Zottola and the other attorney’s client
arrived within a few minutes of each other. Due to the size of the room and
the total lack of privacy, it was impossible for Mr. Zottola to speak to me or I
to him without being overheard by everyone in the room. These conditions
made it impossible for me to have a confidential conversation with Mr.
Zottola.

      As Your Honor knows, Mr. Zottola has been indicted for offenses which
carry the possibility of the death penalty. We have a great deal of work to do
on his case, which requires us to speak about confidential matters. The Sixth
Amendment guarantees Mr. Zottola the right to effective assistance of
counsel, a right which cannot be met if he is held in a place which does not
have facilities for privileged attorney-client conversations.

       We are now approaching the 2-week mark where Mr. Zottola has not
been able to meet with his counsel at all or has been able to meet with his
counsel under conditions that do not permit privileged communication which
is an essential foundation to effective assistance of counsel.

      In light of the above, we respectfully request that Your Honor either
release Mr. Zottola on bail or Order that he be transferred to the Westchester
County Jail where he would be able to have confidential conversations with
counsel.

                                     Respectfully submitted,

                                      /s/Andrew Patel
                                     Andrew G. Patel
                                     Counsel for Anthony Zottola

cc:    All counsel by ECF
       Deirdre D. von Dornum, Esq., (by email)
